Citation Nr: 1114527	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus (Type II), currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that assigned an initial disability rating of 20 percent for diabetes mellitus (DM), effective from February 27, 2005.  Also on appeal is a February 2007 rating decision by the RO that denied entitlement to a TDIU.  

When this case was before the Board in January 2010, it was remanded for additional evidentiary development.  It has since returned to the Board for further appellate action.


REMAND

In correspondence submitted in December 2010 the Veteran's representative indicated that the Veteran has appealed a 30 percent rating for posttraumatic stress disorder (PTSD).  The Board notes that evidence concerning this appeal, to include the rating decision for this issue, is not associated with the claims folders.

Because the claims of an increased rating for PTSD and  an increased rating for diabetes mellitus (Type II) are inextricably intertwined with the claim of entitlement to a TDIU, appellate consideration of those matters is deferred pending resolution of the claim seeking an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should associate with the claims folders all documentation, not already of record, pertaining to the PTSD issue the Veteran has reportedly appealed.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected disabilities during the periods of the claims.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's claims on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


